Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                       Illinois Official Reports                         Reason: I attest to
                                                                         the accuracy and
                                                                         integrity of this
                                                                         document
                                Appellate Court                          Date: 2018.07.10
                                                                         12:00:32 -05'00'



                   People v. Steger, 2018 IL App (2d) 151197



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           PATRICK STEGER, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-15-1197



Filed             May 4, 2018



Decision Under    Appeal from the Circuit Court of De Kalb County, No. 13-CF-537; the
Review            Hon. Robert P. Pilmer, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Thomas A. Lilien, and Vicki P. Kouros, of State
Appeal            Appellate Defender’s Office, of Elgin, for appellant.

                  Richard D. Amato, State’s Attorney, of Sycamore (Patrick Delfino,
                  Lawrence M. Bauer, and Cora Moy, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE BURKE delivered the judgment of the court, with opinion.
                  Justices Zenoff and Schostok concurred in the judgment and opinion.
                                             OPINION

¶1       Defendant, Patrick Steger, was charged by information with one count of felony disorderly
     conduct (720 ILCS 5/26-1(a)(6) (West 2012)) and by complaint with one count of
     misdemeanor disorderly conduct (id. § 26-1(a)(1)). The felony information alleged that, on or
     about August 2, 2013, defendant
             “knowingly called 911 for the purpose of making a false complaint and reporting
             information when at the time the call or transmission was made, he knew there was no
             reasonable ground for making the call and further knew that the call could result in the
             emergency response of any public safety agency in that said defendant called 911 and
             reported that he needed an officer with the State Police to remove his child because the
             Deputy on scene was unwilling to do his job.”
     The misdemeanor complaint alleged that, on or about August 2, 2013, defendant
             “knowingly stood outside the residence of [the complainant, Debra,] after being
             arrested for Disorderly Conduct to which [Debra’s] Fiancé was the victim[,] in such an
             unreasonable manner as to alarm and disturb [Debra] and provoke a breach of peace.”
¶2       Following a jury trial, defendant was convicted of both counts and sentenced to 24 months’
     conditional discharge. Defendant contends that the evidence was insufficient to convict him on
     either count. We affirm.

¶3                                             I. FACTS
¶4       The following facts were taken from the trial. Debra and defendant had a romantic
     relationship when they were both teenagers. During that time, they had a son, N.E., who was
     five years old at the time of trial. Debra later married Mark, and she and Mark lived together
     with N.E. in Sycamore, Illinois. Defendant lived in Algonquin, Illinois. Defendant had
     scheduled visitations with N.E. The custody exchanges took place at the McDonald’s in
     Genoa.
¶5       Debra testified that on Friday, August 2, 2013, she and Mark drove N.E. to McDonald’s for
     a custody exchange as scheduled. When they pulled into the parking lot, they saw the police
     handcuffing defendant and placing him into the back of a squad car. Debra knew that charges
     had been filed against defendant for a prior incident that had occurred between Mark and
     defendant. The police told Debra that they would let defendant stop at an ATM to retrieve
     money to “bond out” and that someone would call them about the custody exchange. Debra
     and Mark knew that the exchange would still take place later that day.
¶6       Debra, Mark, and N.E. drove home. At some point, Debra looked out her window and saw
     defendant in the side yard between her house and the neighbor’s house. Then she saw
     defendant run across the street. Defendant placed his hands behind his head, crossed his feet,
     and leaned back against a street sign. He stood there for about two to five minutes. Defendant
     did not knock on the door, make any gestures, or say or yell anything. This “freaked [her] out”
     because defendant was not allowed to come to her home; “that’s why we do the exchanges at a
     public place.” Then Debra saw defendant run back across the street onto her side of the road
     and he disappeared from view. Debra called the nonemergency police line to report that
     defendant had been standing across the street from her house.



                                                -2-
¶7         Mark testified that he and Debra did not get along with defendant. Mark was involved in
       the custody exchanges, which were sometimes difficult. Mark noted an exchange that
       happened in June 2013 at the De Kalb County Sheriff’s office. As Mark entered, defendant
       jumped out of a chair and ran to get closer to him and N.E. Mark placed his hands on N.E.’s
       shoulders to say goodbye, and defendant leaned over and threatened Mark, stating: “If you
       touch my son again, I will rip your fucking head off.” Mark testified that this made him
       nervous, and he backed away so as not to escalate the situation in front of N.E.
¶8         Mark also related another encounter with defendant, in July 2013 at the De Kalb County
       courthouse. He and defendant were in the same courtroom, and Mark waited for defendant to
       leave the room first to avoid any altercation. When Mark left, he saw defendant sitting on a
       bench in the hallway outside of the courtroom. Mark tried to walk past him, but defendant got
       up and threatened Mark, stating: “If you touch my son again, I will fucking burn you.” Mark
       stated that this frightened him also, and he increased his pace in order to try to separate himself
       from defendant. Mark reported this incident to the police.
¶9         Mark testified that, after he and Debra took N.E. back home to wait for the police to call to
       make an exchange with defendant, he looked outside the house and noticed that defendant was
       approaching their property. He and Debra saw defendant standing at the end of their driveway
       between their home and the neighbor’s. Then Mark saw defendant run across the street and
       stand at one of the traffic poles. Defendant leaned against the pole, crossed his hands behind
       his head, and crossed his legs. Defendant stayed in that position for about two to three minutes
       and then walked to the neighbor’s house, borrowed a cell phone, and made a call. After that,
       defendant returned to the pole and stood in the same position. Mark was not expecting to see
       him. Defendant did not approach the front door, yell, or say anything. N.E. distracted Mark,
       and when he looked again, defendant was not there, so Mark started looking around the house
       through all the windows and checking the doors to make sure they were locked. Mark did not
       know what defendant was going to do and it scared him and Debra.
¶ 10       De Kalb County Sheriff’s Deputy Justin Moede testified that, on August 2, 2013, he was
       advised that defendant had a warrant for his arrest and that defendant would be at the
       McDonald’s in Genoa for a custody exchange. Moede went there and arrested defendant. He
       also drove defendant to a bank to get money for a bond and then drove defendant to the jail for
       booking and processing. Moede noted that defendant was very upset.
¶ 11       Moede responded to the nonemergency call from Debra, who had reported that defendant
       was standing across the street from her home. She showed him where she had seen defendant,
       who was no longer there. Moede stated that Debra looked shaken and distraught. Moede
       attempted to find defendant but was called back to the sheriff’s office. At the office, Moede
       spoke with defendant’s mother. While Moede was speaking with her, defendant arrived on foot
       and told his mother to “shut the fuck up, they don’t care.” Moede attempted to calm defendant,
       who was belligerent, yelling, and swearing. Moede denied telling defendant that he would not
       allow defendant to pick up his son until he asked nicely. Moede called Debra and told her to
       bring N.E. to the sheriff’s office for the exchange, as defendant had demanded.
¶ 12       Debra, Mark, and N.E. drove to the sheriff’s office for the exchange but stayed in their car.
       Defendant and his mother were yelling at each other and at Moede. Moede continued his
       attempt to calm defendant. N.E. had to use the bathroom, so Moede was going to escort Debra
       and N.E. into the building. When Debra got out of the car, defendant yelled at her, and N.E.


                                                    -3-
       wet himself. Debra informed Moede that she was going home to change N.E., and Moede told
       her that he would call her back for the exchange.
¶ 13       In the meantime, defendant continued to yell. Defendant stated that he was going to call
       911 “to get someone to come down here to do their job.” Moede told defendant that it would be
       unlawful for him to call 911 because Moede was already on the scene and there was no
       emergency. Moede then learned that defendant’s father was outside Debra’s house, and he
       drove to her residence to ensure that no further conflict occurred.
¶ 14       The parties stipulated to the foundation of the recording of defendant’s 911 call, and it was
       played for the jury. In the recording, defendant first apologized, stating: “If this is not the right
       number, I have no means to find the non-emergency number right now.” Defendant then
       explained that he was trying to collect his son for visitation, but “the officer that is here will not
       let me collect my son for no reason.” Defendant asked for “an officer here who [was] willing to
       do their job.” The dispatcher advised that officers were already there and would help, but
       defendant insisted that “none of them want[ed] to help.” The dispatcher advised defendant to
       deal with the officers there because other officers could not be sent. Defendant then asked for
       the number of the state police. The dispatcher stated that they also would tell him that they
       could not come, and defendant expressed his frustration with the county and stated that he
       would look up the number when he got home. The dispatcher again advised that she would not
       send someone else out there because officers were already there.
¶ 15       At the close of the State’s evidence, defendant moved for a directed verdict. The trial court
       denied the motion.
¶ 16       Testifying on his own behalf, defendant stated that, when he arrived to pick up N.E. at the
       McDonald’s, Moede told him that there was a warrant for his arrest and he took defendant into
       custody. Defendant posted bond and he did not have his car, so he walked to a pizza place and
       borrowed a phone. Defendant called his parents to pick him up. Defendant then walked along
       Route 23, which was the road his parents would be traveling to get him and the same road
       where N.E. lived. He stopped at the traffic sign across the street from his son’s home because
       he needed a break. Defendant did not yell anything or make any gestures. He was careful not to
       do anything that could be misconstrued as hostile. Defendant admitted that he had walked
       seven or eight miles and that he chose to stop “out of all places” in front of Debra’s house after
       he had just been arrested on Mark’s claim. Defendant knew about the complaint against him,
       knew that the custody exchange could not take place at Debra’s house, and understood that the
       custody exchange would still occur later that night.
¶ 17       Defendant waited for his parents, but they took too long so he walked back to the sheriff’s
       office. Back at the sheriff’s office, defendant’s mother was talking with Moede. Defendant told
       his mother, “don’t talk to him, he doesn’t want to help us, let’s just go get my son.” Debra
       arrived with N.E. Moede told defendant that he had to ask nicely if he wanted to see his son.
       Debra said that N.E. had to use the bathroom. Defendant asked to take N.E. to the bathroom
       and to go home, but he was prevented from doing so. Debra was carrying N.E. when N.E. wet
       himself. Debra was then directed to go home to change N.E. Defendant denied yelling at
       Debra.
¶ 18       Defendant realized that his father was near Debra’s house, and he told Moede to go there to
       make sure that nothing happened. Everyone was frustrated at that point. Defendant and his
       mom followed Moede to Debra’s house. Defendant testified that he called 911 while he was in
       the car with his mom. He explained that he called 911 because he “just wanted to get my son

                                                     -4-
       and go. I had this officer that was repeatedly telling me unless I ask[ed] him nicely, I can’t take
       my son, and I have a court order that says I have visitation with my son.” Defendant believed
       that Moede “just didn’t want to help me.” Defendant explained, “I was essentially wanting a
       supervisor out there” and “this guy for his own reasons, all I wanted was my son so I could go
       home, and he was denying me from doing that for no good reason, just that I had to ask him
       nicely.” Defendant stated that he was not expecting an emergency response and that he would
       have called the nonemergency number, but his phone was in his car in Genoa, and his mother
       had a flip phone, so he was unable to look up the nonemergency number. Defendant did
       eventually pick up his son at the sheriff’s department.
¶ 19       Debra’s call to the police to report that defendant was outside of her house was played for
       the jury. Debra told the dispatcher that her ex-boyfriend had been arrested earlier and now was
       standing across the street, staring at her house. She explained that he had been arrested for
       harassing her fiancé, Mark (who was her husband at the time of trial). Debra told the dispatcher
       that defendant walked from the police station and that his car was in Genoa, where he was
       supposed to pick up their son for visitation. She stated that defendant did not say anything; he
       was leaning on a street sign with his arms folded behind his head.
¶ 20       The jury found defendant guilty of both counts of disorderly conduct. The trial court denied
       a motion for a new trial. Thereafter, the court sentenced defendant to 24 months’ conditional
       discharge. Defendant timely appeals.

¶ 21                                           II. ANALYSIS
¶ 22        Defendant contends that he was not proved guilty of either the felony or the misdemeanor
       disorderly conduct beyond a reasonable doubt. The State has the burden of proving beyond a
       reasonable doubt each element of an offense. Jackson v. Virginia, 443 U.S. 307, 315-16
       (1979); People v. Siguenza-Brito, 235 Ill. 2d 213, 224 (2009). When a defendant challenges the
       sufficiency of the evidence, a court of review must determine “whether, [after] viewing the
       evidence in the light most favorable to the State, ‘ “any rational trier of fact could have found
       the essential elements of the crime beyond a reasonable doubt.” ’ ” (Emphasis added.) People
       v. Belknap, 2014 IL 117094, ¶ 67 (quoting People v. Collins, 106 Ill. 2d 237, 261 (1985),
       quoting Jackson, 443 U.S. at 319). It is not the role of the reviewing court to retry the
       defendant. In re Q.P., 2015 IL 118569, ¶ 24. Rather, it is the responsibility of the trier of fact to
       resolve conflicts in the testimony, weigh the evidence, and draw reasonable inferences from
       the facts. People v. Bradford, 2016 IL 118674, ¶ 12. Therefore, a court of review will not
       substitute its judgment for that of the trier of fact on questions involving the weight of the
       evidence or the credibility of the witnesses. Id. A criminal conviction will not be reversed for
       insufficient evidence unless the evidence is so unreasonable, improbable, or unsatisfactory that
       it justifies a reasonable doubt of the defendant’s guilt. Belknap, 2014 IL 117094, ¶ 67.

¶ 23                                  A. Felony Disorderly Conduct
¶ 24       To establish a violation for calling 911 to make a false report, the State is required to prove
       that the defendant knowingly
               “[c]alls the number ‘911’ for the purpose of making or transmitting a false alarm or
               complaint and reporting information when, at the time the call or transmission is made,
               the person knows there is no reasonable ground for making the call or transmission and


                                                     -5-
               further knows that the call or transmission could result in the emergency response of
               any public safety agency.” 720 ILCS 5/26-1(a)(6) (West 2012).
¶ 25       Defendant asserts that the State failed to prove beyond a reasonable doubt any of the
       knowing elements of the offense. Specifically, he maintains that the evidence did not show that
       he knew that the complaint he made was false and knew that the call could result in an
       emergency response. A person acts with knowledge of:
                   “(a) The nature or attendant circumstances of his or her conduct, described by the
               statute defining the offense, when he or she is consciously aware that his or her conduct
               is of that nature or that those circumstances exist. Knowledge of a material fact
               includes awareness of the substantial probability that the fact exists.
                   (b) The result of his or her conduct, described by the statute defining the offense,
               when he or she is consciously aware that that result is practically certain to be caused
               by his conduct.” Id. § 4-5.
¶ 26       Defendant called 911 requesting an officer to facilitate the custody exchange when Moede
       already was on the scene doing just that. Defendant stated that Moede would not let him collect
       his son, which was false; Moede was there to assist the custody exchange. Moede informed
       defendant that he intended to allow the exchange to take place after N.E. changed his soiled
       clothes. There was evidence that defendant was consciously aware of these circumstances. As
       the trier of fact, it was the jury’s function to assess defendant’s credibility and to “resolve
       conflicts or inconsistencies in the evidence.” People v. Evans, 209 Ill. 2d 194, 211 (2004).
¶ 27       Certainly, anytime someone calls 911, there could be an emergency response. If the call is
       dropped, dispatch will undoubtedly send help. In this situation, defendant actually requested
       another officer to come to the scene. A call to 911 is an emergency call. It is axiomatic that
       someone calling 911 is consciously aware that an emergency response is practically certain to
       result. Further, Moede informed defendant that it would be unlawful for him to use the
       emergency number to, in essence, complain about Moede’s handling of the situation. Based on
       the facts presented, a reasonable jury could have found that the State met its burden of proof on
       this charge.

¶ 28                                B. Misdemeanor Disorderly Conduct
¶ 29       To prove defendant guilty of misdemeanor disorderly conduct, the State had to prove that
       he knowingly did any act in such an unreasonable manner as to alarm or disturb another and to
       provoke a breach of the peace. 720 ILCS 5/26-1(a)(1) (West 2012). Defendant asserts that no
       rational trier of fact could find that he was guilty of disorderly conduct where there was no
       evidence that his conduct was unreasonable; he did not knock on the door, make any gestures,
       or say or yell anything, and there was no evidence that his conduct incited public turbulence so
       as to provoke a breach of the peace.
¶ 30       Disorderly conduct is loosely defined. The main purpose of the statute is to guard against
       “ ‘an invasion of the right of others not to be molested or harassed, either mentally or
       physically, without justification.’ ” People v. Davis, 82 Ill. 2d 534, 538 (1980) (quoting Ill.
       Ann. Stat., ch. 38, ¶ 26-1, Committee Comments, at 149 (Smith-Hurd 1977)). “As a highly
       fact-specific inquiry, it ‘embraces a wide variety of conduct serving to destroy or menace the
       public order and tranquility.’ ” People v. McLennon, 2011 IL App (2d) 091299, ¶ 30 (quoting
       In re B.C., 176 Ill. 2d 536, 552 (1997)). “[C]ulpability *** revolves not only around the type of


                                                   -6-
       conduct, but is equally dependent upon the surrounding circumstances.” Davis, 82 Ill. 2d at
       537. “Generally, to breach the peace, a defendant’s conduct must threaten another or have an
       effect on the surrounding crowd.” McLennon, 2011 IL App (2d) 091299, ¶ 31. “However, a
       breach of the peace can occur without overt threats or profane and abusive language.” Id. In
       addition, it “need not occur in public.” Id.
¶ 31       Defendant contends that his standing quietly against the traffic sign post was so inoffensive
       that, even viewed in the context of the surrounding circumstances, it cannot constitute
       disorderly conduct. Specifically, he notes that he did not make a threat, invade personal space,
       yell, scream, swing his fists, expose himself, or make unwanted sexual advances. Rather, he
       argues, he was stranded in the area without his car and merely stood across the street from
       Debra’s house for two to five minutes and nothing about his conduct was unreasonable or
       provoked a breach of the peace. We disagree.
¶ 32       In People v. Pence, 2018 IL App (2d) 151102, we recently addressed a similar case
       wherein the defendant’s culpability occurred without overt threats or profane and abusive
       language and was dependent upon the surrounding circumstances. In that case, the defendant
       used Facebook to contact the victim, D.K., a minor, and send her the message “Hey. Long time
       no talk. How have you been?” (Internal quotation marks omitted.) Id. ¶ 3. The defendant
       contended that no rational trier of fact could find that he knowingly provoked a breach of the
       peace by sending such an “ ‘innocuous greeting’ ” to the victim. Id. ¶ 15. We did not agree,
       finding the context particularly relevant. Id. ¶ 18. The defendant and D.K. had a history
       involving text messaging, which was inappropriately sexual and included requests from
       defendant that D.K. send him sexual pictures. They met in person, and defendant eventually
       was convicted of traveling to meet a minor and grooming. D.K. testified that, when the
       defendant sent her the Facebook message, she was scared. Her mother testified that she was
       worried about D.K.’s safety because of the history between the defendant and D.K. The
       detective testified that, when he met with D.K., she was extremely upset and concerned. Id.
       Because of the surrounding circumstances, we found that the defendant’s Facebook message
       was threatening to D.K. and to her mother. Id. ¶ 20.
¶ 33       As in Pence, the surrounding circumstances also are particularly relevant in this case.
       There was a history of tension between the parties when dealing with custody exchanges; that
       is why the custody exchanges took place at a neutral site. Defendant also had a history of
       conflict with Mark, in which defendant used profane language and vulgar threats against him
       on at least two separate occasions. In fact, defendant had just been arrested and released on
       charges arising from one of those incidents when defendant chose to walk several miles and
       then stop “out of all places” in front of Debra’s house. Defendant stopped there knowing that
       custody exchanges were not allowed there and knowing that a custody exchange would still
       take place later that day. Debra testified that defendant’s act of standing outside her home
       “freaked her out,” and she could not understand why he was there. Moede observed that she
       was visibly shaken and distraught. Mark testified that, when defendant disappeared from
       across the street, he checked to make sure that all the doors in the house were locked because
       he did not know what defendant would do and it scared him and Debra. Defendant’s demeanor,
       with his legs crossed and his hands crossed behind his head, standing directly across the street
       from Debra’s home for two to five minutes, reasonably could be perceived as meant to provoke
       or upset Debra and Mark. Knowing that the custody exchanges were to occur in public, the jury
       could reasonably conclude that defendant’s appearance at Debra’s home was threatening to her

                                                   -7-
       and Mark. Viewing this evidence in the light most favorable to the State, a rational trier of fact
       could have found that defendant’s conduct was unreasonable and threatening to Debra and
       Mark. Without a doubt, defendant’s conduct invaded the right of Debra and Mark to not be
       mentally harassed. See id. ¶ 18.
¶ 34       Defendant relies on People v. Bradshaw, 116 Ill. App. 3d 421 (1983), a case where the
       court reversed a conviction of disorderly conduct. In that case, the defendant left a tavern and
       stood outside, calling the manager a variety of obscene names for several minutes. None of the
       other patrons left as a result. The appellate court concluded that the defendant’s conduct was
       “nothing more than annoying” because no one left the tavern as a result. Id. at 422. In
       Bradshaw, there was nothing threatening about the defendant’s conduct. However, here, given
       the context of the parties’ relationship, defendant’s conduct of standing outside Debra’s home
       was threatening to her and to Mark. In fact, both Debra and Mark testified that they were
       scared, and Debra called the police for assistance. See Pence, 2018 IL App (2d) 151102, ¶ 20
       (distinguishing Bradshaw).
¶ 35       We conclude that the evidence was sufficient to prove defendant guilty beyond a
       reasonable doubt of misdemeanor disorderly conduct.

¶ 36                                       III. CONCLUSION
¶ 37       For the foregoing reasons, the judgment of the circuit court of De Kalb County is affirmed.
       As part of our judgment, we grant the State’s request that defendant be assessed $50 as costs
       for this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166,
       178 (1978).

¶ 38      Affirmed.




                                                   -8-